DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The amendment filed on 12/22/2021, responding to the office action mailed on 10/22/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action is claims 1, 5-9 and 13-34.  

Information Disclosure Statement
The Information Disclosure Statement filed on 11/16/2021 has been considered.

Allowable Subject Matter
Claims 1, 5-9 and 13-34 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1, 5-8 and 31-32 are allowed because the prior art of record, US 2020/0105622, US 2009/0309162, neither anticipates nor render obvious the limitations of the base claims 1 that recite “the first finfet transistor being configured as a p-type finfet; the second finfet 

Claims 9, 13-16 and 33-34 are allowed because the prior art of record, US 2020/0105622, US 2009/0309162, neither anticipates nor render obvious the limitations of the base claims 9 that recite “the first means to amplify and switch being configured as a p-type finfet; the second means to amplify and switch being configured as a n-type finfet” in combination with other elements of the base claims 9.

Claims 17-22 are allowed because the prior art of record, US 2020/0098756, US 2020/0185539, neither anticipates nor render obvious the limitations of the base claims 17 that recite “the first and second channels being spaced apart from each other in a second direction different from the first direction so that the first and second channels do not overlap with each other in the first direction within the shared gate” in combination with other elements of the base claims 17.

Claims 23-30 are allowed because the prior art of record, US 2017/0069630, neither anticipates nor render obvious the limitations of the base claims 23 that recite “applying a mask to a first fin location and a second fin location, the first and second fin locations being locations on the silicon substrate to that will become the first fin and the second fin; trimming the mask at the first fin location without trimming the mask at the second fin location; revealing the first 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/TONG-HO KIM/Primary Examiner, Art Unit 2811